LEMMON, Justice,
dissenting in part from the denial.
I would grant and remand for resentenc-ing. The trial court based the sentence, at least in part, on the conclusion that defendant was engaged in drug trafficking which had led to shootings on three occasions at *1310defendant’s residence. There is no foundation in the record or in the presentence investigation report for these conclusions. Moreover, when defendant attempted to speak on his own behalf after the court stated these conclusions, he was not permitted to do so.
The case should be remanded for resen-tencing, and defendant should be resen-tenced on the basis of information in the record, after defendant has been afforded an opportunity to rebut any incorrect information.